Title: Introductory Note: Opinion on the Constitutionality of an Act to Establish a Bank, [23 February 1791]
From: 
To: 


There are at least eight manuscript versions of this famous document. One of these is an incomplete draft in Hamilton’s handwriting. The other seven are copies. The two versions that are printed below are the draft and that copy which it is assumed is the final version that was sent to George Washington.
The seven copies of this document are located as follows:
1. Copy, Mr. John R. Dillard, Philadelphia.
2. Copy, Historical Society of Pennsylvania, Philadelphia.
3. LC, George Washington Papers, Library of Congress.
4. Copy, Hamilton Papers, Library of Congress (subsequently referred to as the first copy in the Hamilton Papers).
5. Copy, Hamilton Papers, Library of Congress (subsequently referred to as the second copy in the Hamilton Papers).
6. Copy, Massachusetts Historical Society, Boston.
7. Copy, Columbia University Libraries.
It is impossible to determine with certainty which of the seven copies is closest to Hamilton’s original document or which of these copies—if, indeed, any of them—was sent to Washington. Nevertheless, most evidence points to the copy owned by Mr. Dillard. It is in Henry Kuhl’s handwriting (John C. Fitzpatrick in a note attached to this document mistakenly states that it is in Hamilton’s handwriting), and Kuhl was a clerk in the Treasury Department. In addition, aside from insignificant differences in punctuation, capitalization, and paragraphing, it is practically identical with Washington’s letter book copy, which, in turn, was undoubtedly copied from the version sent to the President.
Because of errors by the copyists these documents contain variations, and they can, therefore, be divided into three groups. The Dillard copy, the copy in the Historical Society of Pennsylvania, and the Washington letter book copy are essentially the same; the first copy in the Hamilton Papers, Library of Congress, and the copy in the Massachusetts Historical Society are essentially the same; and the second copy in the Hamilton Papers and the copy in the Columbia University Libraries are essentially the same. The version used by J. C. Hamilton (JCHWJohn C. Hamilton, ed., The Works of Alexander Hamilton (New York, 1851–1856)., IV, 104–38) and Lodge (HCLWHenry Cabot Lodge, ed., The Works of Alexander Hamilton (New York, 1904)., III, 445–93) is the second copy in the Hamilton Papers, Library of Congress.
Substantive notes have been made for the Dillard copy but not for the draft. For background to Hamilton’s “Opinion on the Constitutionality of an Act to Establish a Bank,” see Washington to H, February 16, 1791.
